UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7067


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLARENCE HICKS, a/k/a Bunky,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:98-cr-00259-BEL-9; 1:02-cv-02076-BEL)


Submitted:    November 5, 2008              Decided:   November 17, 2008


Before NIEMEYER and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Hicks, Appellant Pro Se.             Robert Reeves Harding,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clarence Hicks seeks to appeal the district court’s

order     denying       his    Fed.     R.       Civ.    P.      60(b)      motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2000) motion.                  The order is not appealable

unless    a    circuit    justice      or    judge      issues    a    certificate         of

appealability.         28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369     F.3d    363,     369    (4th    Cir.       2004).         A certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2000).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by     the    district     court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Hicks has

not     made    the    requisite      showing.          Accordingly,         we    deny    a

certificate      of    appealability         and     dismiss     the       appeal.         We

dispense       with    oral    argument       because     the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  DISMISSED

                                             2